DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a printing apparatus comprising: 
 	a recorder configured to record an image on a sheet, 
 	a first conveying roller and a second conveying roller configured to convey the sheet to the recorder while pinching the sheet therebetween; 
 	a lid in which the first conveying roller is supported; and 
 	a main body in which the second conveying roller is supported, 
 	wherein the lid includes: 
 	 	a roller support which supports the first conveying roller, and which is configured to regulate the position of the first conveying roller with respect to the second conveying roller while the first conveying roller and the second conveying roller pinch the sheet therebetween, the roller support including: 
 	 	 	an extending part which extends in an extending direction of a rotation shaft of the first conveying roller, 
 	 	 	a first support which supports a first end of the rotation shaft of the first conveying roller, at a first end of the extending part, 
 	 	 	a second support which supports a second end of the rotation shaft of the first conveying roller, at a second end of the extending part; and 
 	 	 	at least one pressing part configured to press a central area of the extending part in a pressing direction extending from the first conveying -2-roller to the second conveying roller, in a state that the first conveying roller and the second conveying roller contact with each other, and 
 	the roller support is configured to regulate the position of the first conveying roller with respect to the second conveying roller by fitting an end part of the first support and an end part of the second support to a rotation shaft of the second conveying roller.

3.	U.S. Patent application publication number 2007/0147919 to Lim, disclosed a similar invention in Fig. 5 through Fig. 9. Unlike in the instant application, Lim is silent about “a lid in which the first conveying roller is supported; and a main body in which the second conveying roller is supported, at least one pressing part configured to press a central area of the extending part in a pressing direction extending from the first conveying -2-roller to the second conveying roller, in a state that the first conveying roller and the second conveying roller contact with each other, and the roller support is configured to regulate the position of the first conveying roller with respect to the second conveying roller by fitting an end part of the first support and an end part of the second support to a rotation shaft of the second conveying roller”.

4.	U.S. Patent publication number 6,263,176 to An et al. also disclosed a similar invention in Figs. 3, 4 and 5. Unlike in the instant application, An et al. are silent about “a lid in which the first conveying roller is supported; and a main body in which the second conveying roller is supported, and the roller support is configured to regulate the position of the first conveying roller with respect to the second conveying roller by fitting an end part of the first support and an end part of the second support to a rotation shaft of the second conveying roller”.

5.	Japanese Patent application publication number 2005-089099 to Konishi also disclosed a similar invention in Fig. 1. Unlike in the instant application, Konishi is also silent about “the roller support is configured to regulate the position of the first conveying roller with respect to the second conveying roller by fitting an end part of the first support and an end part of the second support to a rotation shaft of the second conveying roller”.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853